Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.
The claims are not amended.  Claims 1,3-14 and 27 are pending.
The previous 112 first paragraph rejection is withdrawn because applicant’s argument is persuasive.
Claim Rejections - 35 USC § 103
Claims 1,3-7, 9-14 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran ( 2016/0143312) in view of Crank ( 2012/0276265).
For claim 1, Chandrasekaran discloses a composition comprising encapsulated oil containing oil in an inner core and an encapsulating outer shell comprising a cross-linked agent.  The encapsulated oil is used in fat-based confectionery product composition.  The cross-linked agent may be a protein.  Preferably the cross-linked agent is aprotein and can be any food-grade protein such as soy, pea, potato or any kind of globular and random coil proteins.  
For claim 9, the coating can also include carbohydrates such as starch, maltodextrin.
For claim 10, the lipid-based component is an edible oil.
For claims  11-12 the edible oil includes nut oil, fish oil, cottonseed oil,canola oil, soybean oil etc..

For claim 14, the oil content is at least 40% such as from 40-99% that is dried in powder form.
( see paragraphs 0016,0052-0055,0059-0060,0064)
Chandrasekaran does not disclose hemp protein that is water soluble under alkaline conditions as in claim 1, the pH as in claim 3, the molecular weight as in claims 4-5,  the processing step as in claims 6-7 and  the pH as in claim 27.
Crank discloses a method of processing non-soy material.  The method comprises the steps of aqueously extracting the plant material to produce a fat-enriched fraction and reduced-fat extract.  The reduced-fat extract may be concentrated to produce a reduced-fat plant protein.  The plant protein includes any plant protein such as hemp, wheat, lupin etc..  In the aqueous extraction, the pH is adjusted to between about 6-10.5.  The reduced-fat extract can be further processed to produce protein concentrate or protein isolate.  The reduced-fat extract may be concentrated and separated by precipitation by adding acid such as citric acid to the isoelectric point of the protein.  The protein has emulsification, solubility, dispersibility, etc… properties.  Crank discloses hem protein supplies enough of each of the essential amino acids to contribute to the human body’s requirement.  It is a quality source amino acids arginine, histidine, methionine and cysteine.  Hemp protein also contains relatively high levels of branched-chain amino acids that are crucial in the repair growth of lean body mass.  Almost 2/3 of hemp protein is made up of edestin, a globulin protein found only in hemp seeds.  Edestin is a type of plant protein that is similar to proteins found in human body.  In addition, 1/3 of hemp protein is albumin, another high quality, low molecular weight globulin protein that is also found in egg white.  Due to the low viscosity, high protein content, bland flavor, nutritional value of the amino acids and molecular weight profile of the hemp  protein composition, this would be an excellent protein source for nutritional bars. ( see paragraphs 0007-0010,0015,0022,0021,0030,0033,0034,0041,0038)
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Crank as applied to claims 1,3-7 , 9-14 and 27 above, and further in view of the article Shou-Wei Yin et al “ Functional and structural properties and in vitro digestibility of acylated hemp.

In the article, Shou-Wei Yin et al disclose that succinylation of hemp protein isolate led to gradual increase in protein solubility from 30 to 85-90%.  ( see summary)
It would have been obvious to one skilled in the art to modify the hemp protein by succinylation as taught in Shou-Wei Yin et al to further enhance the solubility of the protein.
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. 
In the response, applicant points to example 6 disclosed in the instant specification.  Applicant states that a coating comprising a hemp seed protein fraction obtained by alkaline aqueous extraction under a pH between 8.5 and 11.5 results in more stable microcapsules.  Applicant argues that one of the cited references alone or in combination provides any teaching of suggestion to arrive at the composition of claim 1.  This argument is not persuasive.  Alkaline extraction is clearly an embodiment within the range of 6-10.5 disclosed in Crank.  The extraction can be carried out at 6 and the extraction can also be done at about 10.5 which means it can be a little higher than 10.5 Crank explicitly discloses the pH can be about 10.5 and the range of 6-10.5 includes the values claimed. Applicant’s reference to the disclosure in the instant specification is not a comparison against the closest prior art as set forth in the rejection.  Applicant argues Chandrasekaran does not provide any disclosure, teaching or suggestion that the cross-linked agent should be from hemp, let alone from hemp seed.  This argument is not persuasive.  The Chandrasekaran reference is not used alone in the rejection.  The rejection is based on a combination of Chandrasekaran and Crank.  Chandrasekaran discloses any kind of globular protein can be used.  Crank discloses hemp protein contains edestin and albumin which are both globular protein.  It would have been obvious to one skilled in the art to use the hemp protein disclosed in Crank because it is a globular protein and has excellent nutritional profile as disclosed in paragraph 0041.  One skilled in In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 15, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793